Citation Nr: 1129615	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 7, 2007, for a 50 percent rating for an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to August 1945.  The Veteran died in May 2010 during the course of the appeal; the Veteran's spouse, who is the present appellant, filed a timely Motion to Substitute under 38 U.S.C.A. § 5121A, which was granted.  The present appellant is accordingly considered to be the claimant for the purpose of processing the claim to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for anxiety disorder from 30 to 50 percent, effective December 7, 2007.  The Veteran indicated that he was satisfied with the 50 percent rating, but disagreed with the effective date of December 7, 2007.

In February 2009, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record. 

This case was previously before the Board in December 2009, at which time the issue on appeal was denied.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).




FINDING OF FACT

From July 5, 2007, when the Veteran was seen by VA on an outpatient basis, his anxiety disorder was productive of occupational and social impairment that most nearly approximated reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent from July 5, 2007, for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400(o), 3.155, 3.157(a), 4.7, 4.130, Diagnostic Code 9400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking a disability rating of 50 percent prior to December 7, 2007, for anxiety disorder.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in November 2003 and September 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been obtained, as well as pertinent VA and private medical records, and Social Security Administration records.  Moreover, the Veteran was afforded appropriate VA examinations in response to his claim.  Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the appellant.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability there from are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

The Veteran's psychiatric disability was evaluated under Diagnostic Code (DC) 9400, 38 C.F.R. § 4.130.  Under DC 9400, the following applies:

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Earlier Effective Dates

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

As stated above, the appellant appealed the Board's December 2009 decision to the Court and in April 2011, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  

In the joint motion of the parties, the appellant's representative argued that the Board did not provide an adequate statement of reasons or bases for the December 2009 denial in that it did not address the probative value of a July 2007 VA treatment note, showing that the Veteran's Ambien was no longer effective for treating his sleep disturbances.  It was argued that because the Veteran's Global Assessment of Functioning (GAF) score of 61 in a November 2003 VA examination report reflected some mild symptoms such as mild insomnia, that the July 2007 treatment note showed that the Veteran's disability worsened between the time of the November 2003 VA examination and December 6, 2007.

In the November 2003 VA examination, the Veteran was diagnosed as having mild generalized anxiety disorder, with a GAF score of 61.  The VA examiner stated that the Veteran was exhibiting mild to moderate problems associated with an anxiety disorder.  It was also noted, in pertinent part, that the Veteran reported some sleep problems, which seemed partly related to sleep apnea, but partly related to anxiety.  The examiner estimated the Veteran's overall disability level to be in the mild to moderate range.

In a VA treatment note dated July 5, 2007, it was noted that the Veteran complained of having insomnia problems for approximately two to three months.  He stated that he was prescribed Ambien, but that it was no longer effective.

After thorough review of all of the pertinent evidence, to include the July 2007 VA treatment note, the Board finds that the anxiety disorder warrants a rating of 50 percent from July 5, 2007, as contended.  

The foregoing outpatient record does show that the Veteran's sleeping problems had increased in severity since the last VA examination.  Moreover, it constitutes an informal claim for an increased rating.  Although the detailed information required to rate the disability was not recorded until December 2007 when the Veteran underwent a VA psychiatric examination, the Board views the December 2007 VA examination report as evidence substantiating the claim for an increased rating, rather than evidence showing that the increase occurred after the date of receipt of claim.  Accordingly, the proper effective date for the 50 percent rating is July 5, 2007.

                                                                            (CONTINUED ON NEXT PAGE)

ORDER

An earlier effective date of July 5, 2007, for a 50 percent rating for an anxiety disorder is granted subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


